The opinion of the court was pronounced by
Rost, J.
The main question presented to the juiy who tried this case, was, whether the defendant Lawes was authorised by the ' 32d article of the Black Code, to make use of arms in the manner he did, tc(|prevent the escape of a slave of the plaintiff arrested by him at an unseasonable' hour. It is a question with the decision of which juries may be safely trusted, so far as the public interest is concerned. The verdict was in favor of the plaintiff; and there is nothing in the record which would authorise us to disturb the judgment entered thereon, on the application of the defendant and appellant.
The plaintiff also has appealed, and asks that the judgment be amended so as to allow a larger sum for the slave, and damages at jjle rate of thirty dollars a month since he lost the services of said slave, instead of the interest allowed by the juiy on the amount of the verdict.
We are of opinion that the plaintiff is entitled to have the judgment amended so as to be for the sum of $1200 including damages.
It is therefore ordered that the judgment is this case be amended, so as to be in favor of the plaintiff and against the defendant for $1200; and that as amended it be affirmed, with costs.